Exhibit 99.1 CIMATRON LIMITED CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2012 CIMATRON LIMITED CONSOLIDATED FINANCIAL STATEMENTS TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Financial Statements: Balance Sheets F-3 - F-4 Statements of Operations F-5 Statements of Comprehensive Income (Loss) F-6 Statement of Shareholders’ Equity and Comprehensive Income (Loss) F-7 - F-9 Statements of Cash Flows F-10 - F-11 Notes to the Consolidated Financial Statements F-12 - F-34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Cimatron Ltd. We have audited the accompanying consolidated balance sheets ofCimatron Ltd. ("the Company") and its subsidiaries as of December 31,2012 and 2011 and the related statements of operations, changes in shareholders' equity and comprehensive income, and cash flows for each ofthe three years in the period ended December 31, 2012. These financial statements are the responsibility of the Company's management. Ourresponsibility is to express an opinion on these financial statements based on our audits. We didn't audit the financial statements of a subsidiary, which statements reflect total assets constituting 16% and 11% of consolidated total assets as of December 31, 2012 and 2011, respectively, and total revenues constituting 39%, 30% and 30% of consolidated revenues for the years ended December 31, 2012, 2011 and 2010 respectively. Those statements were audited by other auditor, whose report has been furnished to us and our opinion, insofar as it relates to the amounts included for that subsidiary, is based solely on the report of the other auditor. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits and the report of the other auditor provide a reasonable basis for our opinion. In our opinion, based on our audits and report of the other auditor, such consolidated financial statements present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries as of December 31, 2012 and 2011 and the consolidated results of their operations and their consolidated cash flows for each of the three years in the period ended December 31, 2012, in conformity with U.S. generally accepted accounting principles. /s/ Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel Aviv, Israel March 5, 2013 F - 2 CIMATRON LIMITED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) December 31, Note 2 0 1 2 2 0 1 1 ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $1,004 and $964 as of December 31, 2012 and 2011 respectively 3 Other accounts receivable and prepaid expenses 4 Inventory Total current assets Deposits with insurance companies and severance pay funds 7 Property and equipment 5 Cost Less - accumulated depreciation Property and equipment, net Other assets Goodwill, net Other Intangible Assets Total other assets Total assets $ $ The accompanying notes are an integral part of the financial statements F - 3 CIMATRON LIMITED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) December 31, Note 2 0 1 2 2 0 1 1 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Short-term bank credit $
